PER CURIAM.
In the case of Paras v. Chicago Great Western R. Co. 150 Minn. 244, 184 N. W. 871, all the facts, with once exception, involved in the case at bar were before the court and the liability of defendant for the negligence complained of was there affirmed. The difference between the two cases is found in the fact that in this case plaintiff was a section hand while in the other case the plaintiff was one of the cooks, and as such a member of the crew of men of which plaintiff here was member. We recognize in t'he character of employment nothing to take this case out of the rule of liability stated and applied in the former case. The evidence tends to show that plaintiff here, as in the other case, at the time of his injury, was engaged in the particular service under directions of the foreman in charge. The two actions are therefore in point of substance alike, and following the former decision, the order appealed from is affirmed.